Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6, 7, 10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hottenroth (DE 199 21 295), with references made to applicant provided machine translation, in view of Bridges et al (US 2017/0168106).

Hottenroth discloses regarding claim 1, A welding-type power supply (40), comprising: power conversion circuitry (30) configured to convert input power to welding type power, and to output the welding-type power via a welding-type circuit; stray current detection circuitry (50) configured to detect stray welding-type current. (See Paragraphs [0012]-[0015])

Hottenroth fails to disclose stray welding-type current is detected based on the measured temperature of the at least one component.

Regarding claim 1, Bridges discloses, the sensor 20 detects stray current using a measured temperature of the component. (See Paragraphs [0027], [0029])

It would have been obvious to adapt Hottenroth in view of Bridges to provide the stray current detection based on measured temperature as this is a quick and practical way of detecting stray currents.

Regarding claims 6-7, Hottenroth discloses de-energizing the device if the stray current is detected. (See Paragraphs [0012]-[0015]) As the device is de-energized, components would need to be reset before it is energized again.

Regarding claim 10, the figures in Hottenroth show a frame or enclosure.

Hottenroth discloses regarding claims 11 and 13, A welding-type power supply (40), comprising: power conversion circuitry (30) configured to convert input power to welding type power, and to output the welding-type power via a welding-type circuit; stray current detection circuitry (50) configured to detect stray welding-type current. (See Paragraphs [0012]-[0015]) Hottenroth discloses de-energizing the device if the stray current is detected. (See Paragraphs [0012]-[0015]) As the device is de-energized, components would need to be reset before it is energized again.

Hottenroth fails to disclose stray welding-type current is detected based on the measured temperature of the at least one component.

Regarding claim 11, Bridges discloses, the sensor 20 detects stray current using a measured temperature of the component. (See Paragraphs [0027], [0029])

It would have been obvious to adapt Hottenroth in view of Bridges to provide the stray current detection based on measured temperature as this is a quick and practical way of detecting stray currents.


Claim(s) 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hottenroth (DE 199 21 295) in view of Bridges et al (US 2017/0168106) and Church et al (US 2016/0252563).

The teachings of Hottenroth have been discussed above. Hottenroth discloses stray current detection but fails to disclose an alert or alarm.

Church discloses detecting current leakage and triggering an alert if the current leakage threshold is exceeded for a determined period of time. It would have been obvious to adapt Hottenroth in view of Church to provide the alert or alarm to prevent a failure of the device. 

Claim(s) 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hottenroth (DE 199 21 295) in view of Bridges et al (US 2017/0168106) and Tanaka et al (EP 1089080).

Hottenroth discloses regarding claims 15, A welding-type power supply (40), comprising: power conversion circuitry (30) configured to convert input power to welding type power, and to output the welding-type power via a welding-type circuit; stray current detection circuitry (50) configured to detect stray welding-type current. (See Paragraphs [0012]-[0015]) Hottenroth discloses de-energizing the device if the stray current is detected. (See Paragraphs [0012]-[0015]) As the device is de-energized, components would need to be reset before it is energized again.

Hottenroth fails to disclose stray welding-type current is detected based on the measured temperature of the at least one component.

Regarding claim 15, Bridges discloses, the sensor 20 detects stray current using a measured temperature of the component. (See Paragraphs [0027], [0029])

It would have been obvious to adapt Hottenroth in view of Bridges to provide the stray current detection based on measured temperature as this is a quick and practical way of detecting stray currents.

Hottenroth fails to disclose identify a stray welding-type current when a difference between the actual output and the expected output satisfies a threshold.

Tanaka discloses detecting the occurrence of a current leak using the difference between an actual voltage and an expected voltage. (See Paragraphs [0029]-[0030] and Figs 3 and 8) Regarding claim 16, Figs 3 and 8 show the control loop. 

It would have been obvious to adapt Hottenroth in view of Tanaka to provide identifying a stray welding-type current when a difference between the actual output and the expected output satisfies a threshold for detecting a current leak before operating in order to improve safety. 

Regarding claims 17, Hottenroth discloses de-energizing the device if the stray current is detected. (See Paragraphs [0012]-[0015]) As the device is de-energized, components would need to be reset before it is energized again.

Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hottenroth (DE 199 21 295) in view of Bridges et al (US 2017/0168106), Tanaka et al (EP 1089080) and Church et al (US 2016/0252563).

The teachings of Hottenroth have been discussed above. Hottenroth discloses stray current detection but fails to disclose an alert or alarm.

Church discloses detecting current leakage and triggering an alert if the current leakage threshold is exceeded for a determined period of time. It would have been obvious to adapt Hottenroth in view of Church to provide the alert or alarm to prevent a failure of the device. 

Allowable Subject Matter
Claims 2-4, 7-8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        10/20/2022